DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 09/16/2022 Amendment.
Claims 1-22 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,474,948 to Yakopcic et al. (hereafter Yakopcic) in view of US 8,817,515 to Kouno (hereafter Kouno).
Regarding independent claim 1, Yakopcic teaches a neural network computation circuit that includes a non-volatile semiconductor memory element and outputs output data of a first logical value or a second logical value, based on a result of a multiply-accumulate operation between input data of the first logical value or the second logical value and connection weight coefficients respectively corresponding to the input data, the neural network computation circuit comprising:
a plurality of word lines (FIG. 4: horizontal wires 220a-220n);
a first data line (FIGS. 2 and 4: vertical line 230a of neuron 420a);

a third data line (FIGS. 2 and 4: vertical line 230a of neuron 420b);

a plurality of computation units (FIG. 2: an example of computation unit comprising resistive memories 210a and 210b) each of which includes FIG. 2: resistive memory 210a) FIG. 2: resistive memory 210b) FIG. 2: resistive memory 210a coupled to vertical line 230a, also see 10:52-57 regarding resistive memories 210(a-n) have variable resistance), FIG. 2: resistive memory 210b coupled to vertical line 230b, also see 10:52-57 regarding resistive memories 210(a-n) have variable resistance), 

a determination circuit that determines a magnitude relationship between voltage values or current values applied to the first data line and the third data line or the second data line and the fourth data line, to output the first logical value or the second logical value (FIGS. 2 and 4: comparator 270 of neuron 420a, and comparator 270 of neuron 420b, see 10:31-39); and

wherein the neural network computation circuit sets resistance values corresponding to the connection weight coefficients to the first non-volatile semiconductor memory element and the second non-volatile semiconductor memory element of each of the plurality of computation units, the neural network computation circuit has a function of adjusting any of the connection weight coefficients by the current application circuit applying a current to one of the first data line, the second data line, the third data line, and the fourth data line (see 10:63-11:31, adjusting the variable resistance of each of the resistive memories 210(a-n) means setting the resistance value(s)),

the determination circuit outputs output data (FIG. 2: comparator 270 output data at 280),
the plurality of computation units are equal in number to the input data (FIG. 2: e.g. computation units [210a and 210b], [210c and 210d], [210e and 210f] corresponding to input data A, B and C; Units [210h and 210g] and [210n and 210i] are not considered as computation units because they have different function, which is converting accumulative currents to voltage values, see 10:3-10), and

Yakopcic does not explicitly teach the strike through limitations.  Also in Yakopcic, each computation unit comprises a column of resistive memory cells coupled to one data line, instead of two data lines as recited.
Kouno teaches an array of memory cells comprising a plurality of column of resistive memory cells (see FIG. 2).  Kouno further teaches: 
a first column of resistive memory cells coupled to a first data line (FIG. 2: BL1) and a second data line (FIG. 2: SL1); 
a second column of resistive memory cells coupled to a third data line (FIG. 2: BL2) and a fourth data line (FIG. 2: SL2); 
the plurality of column of resistive memory cells, each of which includes a series connection of a first non-volatile semiconductor memory element and a first cell transistor (FIG. 2: see MC11 for example), and a series connection of a second non-volatile semiconductor memory element and a second cell transistor (FIG. 2: see MC22 for example), the first non-volatile semiconductor memory element having one end connected to the first data line and has a resistance value that is variable (FIG. 5: with operation mode reset and set shown in FIG. 5), the first cell transistor having one end connected to the second data line and a gate connected to one of the plurality of word lines (FIG. 2: MC11 are connected to BL1, SL1 and WL1, respectively), the second non-volatile semiconductor memory element having one end connected to the third data line and has a resistance value that is variable (FIG. 5: with operation mode reset and set shown in FIG. 5), the second cell transistor having one end connected to the fourth data line and a gate connected to one of the plurality of word lines (FIG. 2: MC22 are connected to BL2, SL2 and WL2, respectively);
a current application circuit that is connected to at least one of the first data line, the second data line, the third data line, or the fourth data line (FIG. 2: write driver 16 to apply current corresponding to Vwrite);
a word line selection circuit that places the plurality of word lines in a selection state or a non-selection state the input signal (FIG. 2: word line decoder/driver 10for selecting word lines in response to inherent address signals).
Since Yakopcic and Kouno are both from the same field of endeavor, the purpose disclosed by Kouno would have been recognized in the pertinent art of Yakopcic.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the resistive memory array of Kouno as computation units of Yakopcic in order to reducing degradation in rewrite properties, rewrite time, power consumption and circuit scale (see 2:38-42).
Regarding dependent claim 2, Kouno teaches wherein the current application circuit includes a first current source that is implicitly connected to ground and a fifth data line and outputs constant current to the fifth data line, and the fifth data line is connected to at least one of the first data line and the second data line via a first switch transistor or the third data line and the fourth data line via a second switch transistor (FIG. 6 shows write driver 16 is coupled to ground via BL1 and applies current corresponding to Vwrite to SL1 or FIG. 8 shows write driver 16 is coupled to ground via SL1 and applies current corresponding to Vwrite to BL1).  
Regarding dependent claims 3-5, Kouno suggests, in a first embodiment, a current source (i.e. write driver) is common to bit lines and source lines within a block (see FIG. 2).  Kouno further suggests, in a second embodiment, a current source is coupled to each of the blocks for simultaneous set/reset operation (see FIG. 12). 
It would have been obvious to one with ordinary skill in the art to combine two embodiments of Kouno, which comprise a write driver for each pair of bit line and source line of a memory column within a block for simultaneous set/reset operation if it is needed.  
	Regarding dependent claims 6-16, Examiner takes official notices that current sources with structures shown in FIGS. 16A-16H of the present invention are well-known in the art.  For example, Jaussi et al. (US 6,501,256) teaches a variable current source 310 in FIG. 3, which is similar to current source 120 in FIG. 16G of the present invention.  Kim (US 6,686,788) teaches variable current source 4 comprising transistor NM0 controlled by gate voltage VBN in FIG. 1, which is similar to current source 120 in FIG. 16F of the present invention. 
Regarding dependent claim 17, Yakopcic teaches wherein in storing the connection weight coefficients in the first non-volatile semiconductor memory element and the second non-volatile semiconductor memory element of each of the plurality of computation units: when a connection weight coefficient is a positive value, the connection weight coefficient is written into the first non-volatile semiconductor memory element so that a current value flowing in the first non-volatile semiconductor memory element is in proportion to a value of the connection weight coefficient; and when a connection weight coefficient is a negative value, the connection weight coefficient is written into the second non-volatile semiconductor memory element so that a current value flowing in the second non-volatile semiconductor memory element is in proportion to a value of the connection weight coefficient (because the network performs addition and multiplication operations based on combined weights, each of the combined weights is stored in pair, see FIG. 2 and the corresponding description).
Regarding dependent claim 18, Yakopcic teaches wherein in storing the connection weight coefficients in the first non-volatile semiconductor memory element and the second non-volatile semiconductor memory element of each of the plurality of computation units: when a connection weight coefficient is a positive value, the connection weight coefficient is written into the first non-volatile semiconductor memory element and the second non-volatile semiconductor memory element so that a current value flowing in the first non-volatile semiconductor memory element is higher than a current value flowing in the second non-volatile semiconductor memory element, and a current difference between the current values is in proportion to a value of the connection weight coefficient; and when a connection weight coefficient is a negative value, the connection weight coefficient is written into the first non-volatile semiconductor memory element and the second non-volatile semiconductor memory element so that a current value flowing in the second non-volatile semiconductor memory element is higher than a current value flowing in the first non-volatile semiconductor memory element, and a current difference between the current values is in proportion to a value of the connection weight coefficient (because the network performs addition and multiplication operations based on combined weights, each of the combined weights is stored in pair, see FIG. 2 and the corresponding description).
Regarding dependent claim 19, Yang teaches wherein the word line selection circuit: places a corresponding word line in the non-selection state when the input data indicate the first logical value; and
places a corresponding world line in the selection state when the input data indicate the second logical value (FIG. 1: select transistors turn on or off in response to signal on the corresponding word lines).
Regarding dependent claim 20, Yakopcic teaches wherein a current value flows in the first data line or the second data line, the current value corresponding to a result of a multiply-accumulate operation between input data having connection weight coefficients that are positive values and corresponding connection weight coefficients having positive values, and a current value flows in the third data line or the fourth data line, the current value corresponding to a result of a multiply-accumulate operation between input data having connection weight coefficients that are negative values and corresponding connection weight coefficients having negative values (because the network performs addition and multiplication operations based on combined weights, each of the combined weights is stored in pair, see FIG. 2 and the corresponding description).
Regarding dependent claim 21, Yakopcic teaches outputs the first logical value when a current value flowing in the first data line or the second data line is lower than a current value flowing in the third data line or the fourth data line; and outputs the second logical value when a current value flowing in the first data line or the second data line is higher than a current value flowing in the third data line or the fourth data line (FIG. 2: via comparator 270, also see the corresponding description of comparator 270).
Regarding dependent claim 22, Yakopcic teaches wherein when the current application circuit is connected to the first data line or the second data line and applies a current to the first data line or the second data line, a sum of (i) a current value corresponding to a result of a multiply-accumulate operation between input data having connection weight coefficients that are positive values and corresponding connection weight coefficients having positive values and (ii) a current value applied by the current application circuit flows in the first data line or the second data line, and when the current application circuit is connected to the third data line or the fourth data line and applies a current to the third data line or the fourth data line, a sum of (i) a current value corresponding to a result of a multiply-accumulate operation between input data having connection weight coefficients that are negative values and corresponding connection weight coefficients having negative values and (ii) a current value applied by the current application circuit flows in the third data line or the fourth data line (because the network performs addition and multiplication operations based on combined weights, each of the combined weights is stored in pair, see FIG. 2 and the corresponding description).

Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but not persuasive.
Applicant argues the cited portions of Yakopcic do not disclose or suggest that the analog neuromorphic circuit 200 sets the resistance values corresponding to the weights associated with each of the resistive memories 210(a-n).  The cited portions are: 
"The functionality of the analog neuromorphic circuit 200 may be determined based on weights associated with each of the resistive memories 210(a-n)... The type of logic function executed by the analog neuromorphic circuit 200 may be changed by adjusting the variable resistance of each of the resistive memories 210(a-n)... The adjusting of the resistance value of each of the resistive memories 210(a-n) then has an impact on each of the currents generated when each of the input voltages 240(a-n) is applied to each of the respective horizontal wires 220(a-c) which then has an impact on the accumulative currents conducted by the vertical wires 230(a-b)” [Emphasis added by Examiner]
Examiner disagrees with this statement.  It is clear that adjusting the variable resistance of each of the resistive memories 210(a-n) means setting the resistance values as recited in claim 1.
Applicant further argues that the cited references do not disclose or suggest the amended feature “the plurality of computation units are equal in number to the input data” recited in claim 1.  Examiner kindly refer Applicant to FIG. 2 and column 10, lines 3-10 of Yakopcic.  Examiner interprets [210a and 210b], [210c and 210d] and [210e and 210f] as computations units corresponding to input data A, B, and C, respectively. Examiner does not interpret units [210h and 210g] and [210n and 210i] as computation units because they have different function, which is converting accumulative currents to voltage values.
Claims 1-22 remain rejected for the reasons set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 18, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824